Title: From George Washington to Anthony Wayne, 8 January 1781
From: Washington, George
To: Wayne, Anthony


                        

                            
                            Dear Sir
                            Head Quarters New Windsor Jany 8th 1781
                        
                        I have received your favor of the 4th with the inclosures, by the Express, the Evening before last—I had been
                            deliberating in my own mind, whether to continue at this place, or set out for Prince Town, but am advised by the Governor
                            of this State, and the General Officers with me (and which seems to be consonant to your opinion also) to remain here. As
                            the ultimate measures might probably be taken before I could arrive, and as the personal influence of yourself, and the
                            Gentlemen with you, together with that of the Governor and Council of the State, might effect
                            whatever could be done in that way. I am now happy to inform you the Troops at the Several Posts in this Vicinity
                            continue still quiet, without giving indications of outrage or defection.
                        At this distance, and under your present circumstances, it is impossible to recommend (if advice could reach
                            you in time) any particular line of conduct, but only in general to observe, that such measures founded in justice, and a
                            proper degree of generosity, as will have a tendency to conciliate or divide the Men, appear most likely to succeed.
                            Certain it is, that should they finally go to the Enemy, they will be a considerable augmentation of strength against us:
                            or should they be dispersed, their loss to the service will be severely felt—both these evils are therefore to be avoided,
                            if there is any proper ground on which it can be done—The circumstances of the moment will point out the measures
                            necessary to be pursued; taking into view at the same time the consequences which will be involved, with respect to the
                            other Troops, who are nearly in the same situation.
                        I have such entire confidence in the zeal, ability, and influence of the Gentlemen concerned in the
                            negotiation; let the issue be what it may, I shall have the consolation of believing that whatever could be done on the
                            occasion, has been faithfully and strenuously attempted. I am Dear Sir With very great regard & esteem Your Most
                            Obedient Humble Servant
                        
                            Go: Washington
                        
                    